DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Examiner acknowledges the status of amended claims 5-6, and 14. Claims 1-20 are being considered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2018 and 9/11/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saber et al. (US 20170011006 A1) in view of Brothers et al. (US 20170011288 A1).
Regarding claim 1, Saber et al. teaches a neural processor circuit, comprising (Saber et al. [Abstract; Figure 1] “The processor includes an input buffer, a data extractor, a multiplier, and an adder.”, see Chip 100 in Fig. 1): 
a plurality of neural engine circuits, each of the neural engine circuits configured to perform convolution operations on input data and kernel coefficients to generate output data (Saber et al. [0006; 0043; 0045; 0049; 0058] “Convolutional filtering may be performed in a convolutional neural network…The chip 100 may provide input data to a convolutional engine 110 through a flow control and routing 120…The convolution engine may indicate a hardware device performing convolutional filtering…As an example, in the convolutional filtering, multiplication of a value corresponding to a current pixel in input data and a value corresponding to the center of the kernel 220 may be performed…In this example, the sum of the results of the multiplications may be an output of the convolutional filtering…the multiplier 330 may multiply extracted kernel data by a convolution coefficient, where the convolutional neural network includes neural engine circuits.); 
a kernel extract circuit configured to receive kernel data from the memory external to the neural processor circuit, the kernel extract circuit configured to send a corresponding kernel coefficient extracted from the kernel data to neural engine circuits (Saber et al. [0043; 0046; 0054; 0055; 0059; Figure 1] “A memory controller 130 may manage data transmitted between a memory 140 and convolution engine 110…An access of the memory 140 may be allowed by the convolution engine 110 under a control of the memory controller 130…The processor 300 may be a co-processor configured to support a main processor…The input buffer 310 may sequentially receive input data…The data extractor 320 may extract kernel data corresponding to a kernel of the input data from the input buffer 310…and provide the kernel data to the multiplier 330…The multiplier 330 may multiply the extracted kernel data by a convolution coefficient...The adder 340 may calculate a sum of multiplication results of the extracted kernel data and convolution coefficient…adder 340 may provide the sum to the main processor”, where kernel extract circuit includes the memory (external seen in Fig. 1) , memory controller, input buffer, and data extractor, which extracts kernel data and sends the kernel data to the multiplier and adder convolution neural engine circuit.). 
Saber et al. does not teach a data buffer between the plurality of neural engine circuits and a memory external to the neural processor circuit, the data buffer configured to store the input data from the memory for sending to the neural engine circuits and the output data received from the neural engine circuits and in which the neural engine circuits are selectively activated.
Brothers et al. teaches a data buffer between the plurality of neural engine circuits and a memory external to the neural processor circuit, the data buffer configured to store the input data from the memory for sending to the neural engine circuits and the output data received from the neural engine circuits (Brothers et al. [0033; 0056; 0057;  Figure 1] “ memory unit 112 is an “off-chip” or “external” memory. By comparison, memory units 110 are “on-chip” or “internal” memories…Control unit 102 is also capable of fetching input data and weights from memory unit 112…Execution of the data movement macro instruction causes the input data (e.g., a first data set) and the weights (a second data set) to be retrieved from memory unit 112 and stored in one or more memory units 110…For example, results generated by DRU 108 may be stored in memory units 110…Memory 1102 stores input feature map data. In an example embodiment, memory 1102 can correspond to SRAM (e.g., memory unit 110 or data storage unit 702 or 904)”, where “memory 112” is an “external memory” and “memory 110” is a data buffer storing both input data and output data from the DRU (see Fig. 1) , a plurality of neural engine circuits)
Brothers et al. also teaches the neural engine circuits are selectively activated (Brothers et al. [0073; 0074; 0075] “Control unit 102 may execute an activation function macro instruction. In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function to accumulated results…FIGS. 4-1 and 4-2, taken collectively, illustrate an example of a processing unit 400. In one aspect, processing unit 400 is used to implement sub-sampling unit 140 of FIG. 1…Operation of processing unit 400 is determined by the macro instruction, or portion thereof, stored in instruction register 450. The macro instruction stored in instruction register 450 is obtained from the control signals provided to processing unit 400 from control unit 102 responsive to executing a macro instruction, e.g., a pooling or sub-sampling macro instruction.”, where the sub-sampling unit is a neural engine circuit being selectively activated.)
Saber et al. and Brothers et al. are analogous art because they are in the same field of electric digital data processing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Saber et al. and Brothers et al. to use a data buffer between the external memory and the neural engine circuits. The suggestion and/or motivation for doing so is to move data either between the external 

Regarding claim 2, Saber et al. in view of Brothers et al. teaches all of the elements of the claim. Brothers et al. further teaches a neural task manager circuit configured to provide configuration data to the neural engine circuits to activate or deactivate one or more of the neural engine circuits for a task (Brothers et al. [0073; 0074; 0075] “Control unit 102 may execute an activation function macro instruction. In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function to accumulated results…FIGS. 4-1 and 4-2, taken collectively, illustrate an example of a processing unit 400. In one aspect, processing unit 400 is used to implement sub-sampling unit 140 of FIG. 1…Operation of processing unit 400 is determined by the macro instruction, or portion thereof, stored in instruction register 450. The macro instruction stored in instruction register 450 is obtained from the control signals provided to processing unit 400 from control unit 102 responsive to executing a macro instruction, e.g., a pooling or sub-sampling macro instruction.”, where the control unit, neural task manager, activates a sub-sampling unit, a task, based on a macro instruction, configuration data.)

Regarding claim 3, Saber et al. in view of Brothers et al. teaches all of the elements of the claim. Saber et al. further teaches wherein the data buffer is further configured to allocate memory space for storing the input data and the output data responsive to receiving the configuration data from the neural task manager circuit (Brothers et al. [0033; 0056; 0057;  Figure 1] “ memory unit 112 is an “off-chip” or “external” memory. By comparison, memory units 110 are “on-chip” or “internal” memories…Control unit 102 is also capable of fetching input data and weights from memory unit 112…Execution of the data movement macro instruction causes the input data (e.g., a first data set) and the weights (a second data set) to be retrieved from memory unit 112 and stored in one or more memory units 110…For example, results generated by DRU 108 may be stored in memory units 110. In executing a data movement macro instruction, control unit 103 may cause data stored in memory unit 110 to be stored in memory unit 112. Memory 1102 stores input feature map data. In an example embodiment, memory 1102 can correspond to SRAM (e.g., memory unit 110 or data storage unit 702 or 904)”, where “memory 112” is an “external memory” and “memory 110” is a data buffer storing both input data and output data from the DRU under control of control unit 102 based on a macro instruction) 

Regarding claim 4, Saber et al. in view of Brothers et al. teaches all of the elements of the claim. Brothers et al. further teaches wherein the neural processor circuit includes a buffer direct memory access (DMA) coupled to the memory and the data buffer, the buffer DMA configured to retrieve the input data from the memory and provide the input data to the memory space of the data buffer according to the configuration data (Brothers et al. [0045; 0047] “Fig. 2 is a block diagram illustrating a control unit 200 for an NN processor…a direct memory access (DMA) unit 204…Command parser 206 is capable of reading data from and/or writing data to memory units 110 through DMA unit 204. Buffer 208 is configured temporarily.”).

(Saber et al. [0076] “As an example, the data extractor 320 extracts kernel data from input buffer 310 when a single kernel, for example, a kernel 610 is provided”). Saber et al. does not teach storing the kernel data responsive to receiving the configuration data from the neural task manager circuit.
Brothers et al. further teaches storing the kernel data responsive to receiving the configuration data from the neural task manager circuit (Brothers et al. [0056] “Control unit 102 generates control signals that cause retrieval of input data and convolution kernels (weights) from external memory. Execution of data movement macro instruction causes the input data and the weights to be retrieved from memory unit 112 and stored in one or more memory units 110.”, where the kernel extract circuit stores kernel data responsive to a macro instruction, the configuration data.).

Regarding claim 6, Saber et al. in view of Brothers et al. teaches all of the elements of the claim. Brothers et al. further teaches the neural processor circuit a processor coupled to the memory, the processor configured to generate the configuration data defining tasks that instantiate one or more neural networks (Brothers et al. [Claim 1; 0006] “A method comprising receiving a macro instruction for implementing a neural network within a control unit of a neural network processor… The apparatus includes a memory unit coupled to the control unit… The memory unit is configured to store the data sets. The apparatus also includes a processing unit coupled to the memory unit.). 

(Saber et al. [0006; 0043; 0045; 0049; 0058] “Convolutional filtering may be performed in a convolutional neural network…The chip 100 may provide input data to a convolutional engine 110 through a flow control and routing 120…The convolution engine may indicate a hardware device performing convolutional filtering…As an example, in the convolutional filtering, multiplication of a value corresponding to a current pixel in input data and a value corresponding to the center of the kernel 220 may be performed…In this example, the sum of the results of the multiplications may be an output of the convolutional filtering…the multiplier 330 may multiply extracted kernel data by a convolution coefficient, where the convolutional neural network includes neural engine circuits.); and sending a corresponding kernel coefficient extracted from kernel data to neural engine circuits (Saber et al. [0043; 0046; 0055] “A memory controller 130 may manage data transmitted between a memory 140 and convolution engine 110…An access of the memory 140 may be allowed by the convolution engine 110 under a control of the memory controller 130…The processor 300 may be a co-processor configured to support a main The data extractor 320 may extract kernel data corresponding to a kernel of the input data from the input buffer 310…and provide the kernel data to the multiplier 330…The multiplier 330 may multiply the extracted kernel data by a convolution coefficient.”).
	Saber et al. does not teach storing the input data in a data buffer of the neural engine circuit for sending to the neural engine circuits and the output data received from the neural 
Brothers et al. teaches storing the input data in a data buffer of the neural engine circuit for sending to the neural engine circuits and the output data received from the neural engine circuits (Brothers et al. [0033; 0056; 0057;  Figure 1] “ memory unit 112 is an “off-chip” or “external” memory. By comparison, memory units 110 are “on-chip” or “internal” memories…Control unit 102 is also capable of fetching input data and weights from memory unit 112…Execution of the data movement macro instruction causes the input data (e.g., a first data set) and the weights (a second data set) to be retrieved from memory unit 112 and stored in one or more memory units 110…For example, results generated by DRU 108 may be stored in memory units 110…Memory 1102 stores input feature map data. In an example embodiment, memory 1102 can correspond to SRAM (e.g., memory unit 110 or data storage unit 702 or 904)”, where “memory 112” is an “external memory” and “memory 110” is a data buffer storing both input data and output data from the DRU, a plurality of neural engine circuits) and the neural engine circuits are selectively activated (Brothers et al. [0073; 0074; 0075] “Control unit 102 may execute an activation function macro instruction. In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function to accumulated results…FIGS. 4-1 and 4-2, taken collectively, illustrate an example of a processing unit 400. In one aspect, processing unit 400 is used to implement sub-sampling unit 140 of FIG. 1…Operation of processing unit 400 is determined by the macro instruction, or portion thereof, stored in instruction register 450. The macro instruction stored in instruction register 450 is obtained from the control signals provided to processing unit 400 from control unit 102 responsive to executing a macro instruction, e.g., a pooling or sub-sampling macro instruction.”, where the sub-sampling unit is a neural engine circuit being selectively activated.). The same motivation utilized for combining Saber et al. and Brothers et al. for claim 1, is equally applicable to claim 10.

Regarding claim 11, Saber et al. in view of Brothers et al. teaches all of the elements of the claim. Brothers et al. further teaches providing configuration data to the neural engine circuits to activate or deactivate one or more of the neural engine circuits for a task (Brothers et al. [0073; 0074; 0075] “Control unit 102 may execute an activation function macro instruction. In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function to accumulated results…FIGS. 4-1 and 4-2, taken collectively, illustrate an example of a processing unit 400. In one aspect, processing unit 400 is used to implement sub-sampling unit 140 of FIG. 1…Operation of processing unit 400 is determined by the macro instruction, or portion thereof, stored in instruction register 450. The macro instruction stored in instruction register 450 is obtained from the control signals provided to processing unit 400 from control unit 102 responsive to executing a macro instruction, e.g., a pooling or sub-sampling macro instruction.”, where the control unit, neural task manager, activates a sub-sampling unit, a task, based on a macro instruction, configuration data.).

Regarding claim 12, Saber et al. in view of Brothers et al. teaches all of the elements of the claim. Brothers et al. further teaches allocating memory space of the data buffer for storing (Brothers et al. [0033; 0056; 0057;  Figure 1] “ memory unit 112 is an “off-chip” or “external” memory. By comparison, memory units 110 are “on-chip” or “internal” memories…Control unit 102 is also capable of fetching input data and weights from memory unit 112…Execution of the data movement macro instruction causes the input data (e.g., a first data set) and the weights (a second data set) to be retrieved from memory unit 112 and stored in one or more memory units 110…For example, results generated by DRU 108 may be stored in memory units 110…Memory 1102 stores input feature map data. In an example embodiment, memory 1102 can correspond to SRAM (e.g., memory unit 110 or data storage unit 702 or 904)”, where “memory 112” is an “external memory” and “memory 110” is a data buffer storing both input data and output data from the DRU, a plurality of neural engine circuits).

Regarding claim 13, Saber et al. in view of Brothers et al. teaches all of the elements of the claim. Brother et al. further teaches retrieving the input data from a memory and providing the input data to the memory space of the data buffer according to the configuration data (Brothers et al. [0033; 0056] “memory unit 112 is an “off-chip” or “external memory”. By comparison, memory units 110 are “on-chip” or “internal” memories. Execution of the data movement macro instruction causes the input data and weights to be retrieved from memory unit 112 and stored in on or more memory units 110”, where memory unit 112 is a memory and memory unit 110 is a data buffer.)

(Saber et al. [0054] “The processor 300 may include an input buffer 310, a data extractor 320…the data extractor 320 may extract kernel data corresponding to a kernel of the input data from the input buffer”); and storing the kernel data in the kernel extract circuit (Saber et al. [0054] “The processor 300 may include an input buffer 310, a data extractor 320…the data extractor 320 may extract kernel data corresponding to a kernel of the input data from the input buffer”, where the kernel data is stored in the input buffer.). Saber et al. does not teach the allocating the memory space of a kernel extract circuit responsive to the configuration data. 
Brothers et al. further teaches allocating the memory space responsive to the configuration data (Brothers et al. [0056] “Control unit 102 generates control signals that cause retrieval of input data and convolution kernels (weights) from external memory. Execution of data movement macro instruction causes the input data and the weights to be retrieved from memory unit 112 and stored in one or more memory units 110.”, where the kernel extract circuit stores kernel data responsive to a macro instruction, the configuration data.)
Regarding claim 15, Saber et al. in view of Brothers et al. teaches all of the elements of the claim. Brothers et al. further teaches generating the configuration data defining tasks that instantiate one or more neural networks (Brothers et al. [Claim 1; 0006] “A method comprising receiving a macro instruction for implementing a neural network within a control unit of a neural network processor… The apparatus includes a memory unit coupled to the control unit… The memory unit is configured to store the data sets. The apparatus also includes a processing unit coupled to the memory unit.).
Regarding claim 19, Saber et al. in view of Brothers et al., teaches all of the elements of the claim. Saber et al. teaches an integrated circuit (IC) system comprising a neural processor circuit, the neural processor circuit comprising (Saber et al. [Fig. 1] Fig. 1 illustrates an example of a chip according to an exemplary embodiment.); a plurality of neural engine circuits each of the neural engine circuits configured to perform convolution operations on input data and kernel coefficients to generate output data (Saber et al. [0043; 0045; 0049; 0058] “The chip 100 may provide input data to a convolutional engine 110 through a flow control and routing 120…The convolution engine may indicate a hardware device performing convolutional filtering…As an example, in the convolutional filtering, multiplication of a value corresponding to a current pixel in input data and a value corresponding to the center of the kernel 220 may be performed…In this example, the sum of the results of the multiplications may be an output of the convolutional filtering…the multiplier 330 may multiply extracted kernel data by a convolution coefficient.); and a kernel extract circuit configured to receive kernel data from the memory external to the neural processor circuit, the kernel extract circuit configured to send a corresponding kernel coefficient extracted from the kernel data to neural engine circuits (Saber et al. [0043; 0046; 0054; 0055; 0059] “A memory controller 130 may manage data transmitted between a memory 140 and convolution engine 110…An access of the memory 140 may be allowed by the convolution engine 110 under a control of the memory controller 130…The processor 300 may be a co-processor configured to support a main processor…The input buffer 310 may sequentially receive input data…The data extractor 320 may extract kernel data corresponding to a kernel of the input data from the input buffer 310…and provide the kernel data to the multiplier 330…The multiplier 330 may multiply the extracted kernel data by a convolution coefficient...The adder 340 may calculate a sum of multiplication results of the extracted kernel data and convolution coefficient…adder 340 may provide the sum to the main processor”, where kernel extract circuit includes the memory, memory controller, input buffer, data extractor, which extracts kernel data and sends the kernel data to the multiplier and adder convolution neural engine circuit). Saber et al. does not teach a data buffer between the plurality of neural engine circuits and a memory external to the neural processor circuit, the data buffer configured to store the input data from the memory for sending to the neural engine circuits and the output data received from the neural engine circuits and in which the neural engine circuits are selectively activated. 
Brothers et al. teaches a data buffer between the plurality of neural engine circuits and a memory external to the neural processor circuit, the data buffer configured to store the input data from the memory for sending to the neural engine circuits and the output data received from the neural engine circuits (Brothers et al. [0033; 0056; 0057;  Figure 1] “ memory unit 112 is an “off-chip” or “external” memory. By comparison, memory units 110 are “on-chip” or “internal” memories…Control unit 102 is also capable of fetching input data and weights from memory unit 112…Execution of the data movement macro instruction causes the input data (e.g., a first data set) and the weights (a second data set) to be retrieved from memory unit 112 and stored in one or more memory units 110…For example, results generated by DRU 108 may be stored in memory units 110…Memory 1102 stores input feature map data. In an example embodiment, memory 1102 can correspond to SRAM (e.g., memory unit 110 or data storage unit 702 or 904)”, where “memory 112” is an “external memory” and “memory 110” is a data buffer storing both input data and output data from the DRU, a plurality of neural engine circuits) and the neural engine circuits are selectively activated (Brothers et al. [0073; 0074; 0075] “Control unit 102 may execute an activation function macro instruction. In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function to accumulated results…FIGS. 4-1 and 4-2, taken collectively, illustrate an example of a processing unit 400. In one aspect, processing unit 400 is used to implement sub-sampling unit 140 of FIG. 1…Operation of processing unit 400 is determined by the macro instruction, or portion thereof, stored in instruction register 450. The macro instruction stored in instruction register 450 is obtained from the control signals provided to processing unit 400 from control unit 102 responsive to executing a macro instruction, e.g., a pooling or sub-sampling macro instruction.”, where the sub-sampling unit is a neural engine circuit being selectively activated.). The same motivation utilized for combining Saber et al. and Brothers et al. for claim 1, is equally applicable to claim 19.
Regarding claim 20, Saber et al. in view of Brothers et al. teaches all of the elements of the claim. Brothers et al. further teaches wherein the neural processor circuit further includes a neural task manager circuit configured to provide configuration data to the neural engine circuits to activate or deactivate one or more of the neural engine circuits for a task (Brothers et al. [0073; 0074; 0075] “Control unit 102 may execute an activation function macro instruction. In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function to accumulated results. The activation function macro instruction may indicate a particular activation function from a plurality of different available activation functions and cause the selected activation function to be applied to a particular accumulated result. As such, different activation functions may be applied to different accumulated results based upon the activation function macro instruction that is executed…FIGS. 4-1 and 4-2, taken collectively, illustrate an example of a processing unit 400. In one aspect, processing unit 400 is used to implement sub-sampling unit 140 of FIG. 1…Operation of processing unit 400 is determined by the macro instruction, or portion thereof, stored in instruction register 450. The macro instruction stored in instruction register 450 is obtained from the control signals provided to processing unit 400 from control unit 102 responsive to executing a macro instruction, e.g., a pooling or sub-sampling macro instruction.”, where the control unit, neural task manager, activates a sub-sampling unit, a task, based on a macro instruction, configuration data.)..

Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Saber et al. (US 20170011006 A1) in view of Brothers et al. (US 20170011288 A1), hereinafter, Li et al. (US 20110119322 A1).
Regarding claim 7, Saber et al. in view of Brothers et al., teaches all of the elements of the claim except wherein each of the plurality of neural engines circuits operates in a power saving mode when deactivated
Li et al. teaches wherein each of the plurality of neural engines circuits operates in a power saving mode when deactivated (Li et al. [Abstract; 0036; Figure 2] “Mechanisms for providing an interconnect layer of a three-dimensional integrated circuit device having multiple independent and cooperative on-chip networks are provided. The on-chip power control module 295 may turn on/off the power to one or more of the on-chip networks 210, 220 according to sensed conditions, control signals provided by another control module (not shown), or the like. For example, based on a sensed condition or a control signal from another control module, the on-chip power control module 295 may allow or inhibit power flow to the on-chip networks 210, 220, such as to conserve power during the operation of the integrated circuit device when necessary, e.g., when the on-chip network is not being used for communication.”, where on-chip networks 210 and 220 are a plurality of neural engines in a neural circuit containing multiple neural engines.)
Li et al., Saber et al. and Brothers et al. are all analogous art because they are in the same field of electric digital data processing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Saber et al., Brothers et al. and Li et al., to implement the power saving mode of Li et al. into the neural processor circuit of Saber et al. and Brothers et al. The suggestion and/or motivation for doing so is to conserve power while a module is not being used, as suggested by Li et al.

Regarding claim 16, Saber et al. in view of Brothers et al. teaches all of the elements of the claim except wherein each of the plurality of neural engines circuits operates in a power saving mode when deactivated. 
Li teaches wherein each of the plurality of neural engines circuits operates in a power saving mode when deactivated (Li et al. [0036] “The on-chip power control module 295 may turn on/off the power to one or more of the on-chip networks 210, 220 according to sensed conditions, control signals provided by another control module (not shown), or the like. For example, based on a sensed condition or a control signal from another control module, the on-chip power control module 295 may allow or inhibit power flow to the on-chip networks 210, 220, such as to conserve power during the operation of the integrated circuit device when necessary, e.g., when the on-chip network is not being used for communication.”, where on-chip networks 210 and 220 are a plurality of neural engines in a neural circuit containing multiple neural engines.). The same motivation utilized to combine Li et al. with Saber et al. and Brothers et al. in claim 7, is equally applicable to claim 16. 

Claims 8 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Saber et al. (US 20170011006 A1) in view of Brothers et al. (US 20170011288 A1), hereinafter, Wang et al. (US 10445402 B1).
Regarding claim 8, Saber et al. in view of Brothers et al., teaches all of the elements of the claim. Saber et al. in view of Brothers et al. does not teach a neural task manager circuit configured to provide configuration data to the neural processor circuit to activate or deactivate the neural processor circuit for a task.
Wang et al. teaches a neural task manager circuit configured to provide configuration data to the neural processor circuit to activate or deactivate the neural processor circuit for a task (Wang et al. [Col. 3, lines 52-59] “The circuit 90 may implement a scheduler circuit. The scheduler circuit 90 is generally operational to schedule tasks among the circuits 92a-92n to perform a variety of computer vision related tasks as defined by the processor circuit 82. Individual tasks may be allocated by the scheduler circuit 90 to the circuits 92 a-92 n. The scheduler circuit 90 may time multiplex the tasks to the circuits 92 a-92 n based on the availability of the circuits 92a-92n to perform the work.”, where 92a-92n are multiple engines in co-processor 84 and activating 92a-92n activates the co-processor circuit 84 to perform a task.)
Saber et al., Brothers et al., and Wang et al. are analogous art because they are from the same field of electric digital data processing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Saber et al, Brothers et al, and Wang et al. to  include the scheduler circuit of Wang et al. into the neural processor circuit of Saber et al. and Brothers et al. The suggestion and/or motivation for doing so is to time multiplex the tasks to the neural processor circuit based on the availability of neural processor circuits, as suggested by Wang et al. 
Regarding claim 17, Saber et al. in view of Brothers et al. teaches elements of the claim. Saber et al. in view of Brothers et al. does not teach providing configuration data to the neural processor circuit activate or deactivate the neural processor circuit for a task
Wang teaches providing configuration data to the neural processor circuit activate or deactivate the neural processor circuit for a task (Wang et al. [Col. 3, lines 52-59] “The circuit 90 may implement a scheduler circuit. The scheduler circuit 90 is generally operational to schedule tasks among the circuits 92 a-92 n to perform a variety of computer vision related tasks as defined by the processor circuit 82. Individual tasks may be allocated by the scheduler circuit 90 to the circuits 92 a-92 n. The scheduler circuit 90 may time multiplex the tasks to the circuits 92 a-92 n based on the availability of the circuits 92a-92n to perform the work.”, where circuit 90 is the neural task manager circuit and circuits 92a-92n are neural processors.). The same motivation utilized to combine Wang et al. with Saber et al. and Brother et al. in claim 8, is equally applicable to claim 17.

Claims 9 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Saber et al. (US 20170011006 A1) in view of Brothers et al. (US 20170011288 A1), further in view of Wang et al. (US 10445402 B1), hereinafter, Buyuktosunoglu et al. (US 20150032962 A1).

Regarding claim 9, Saber et al. in view of Brothers et al., further in view of Wang et al. teaches all of the elements of the claim except wherein the neural processor circuit operates in a power saving mode when deactivated. 
Buyuktosunoglu et al. teaches wherein the neural processor circuit operates in a power saving mode when deactivated (Buyuktosunoglu et al. [0068; 0079; 0082; 0083; Figure 2] “In this regard, exemplary control schemes may be implemented to control the power of a stack of co-located processors by running the stacked processors at a lower power level by modulating the operating voltage and/or the operating frequency, for example, so that the total power (e.g. total power density and/or total power consumption) is manageable. A power control scheme can be used to selectively control the power supply voltage of the processors or by adjusting the frequency of operation, each of which serves to adjust the overall power consumption of a processor chip. Thus, in 3-D stacked processor chip structure having multiple planes of processors, the ability to modulate the power supply voltage, and selectively power-off subsets of processor planes, allows there to be a range of operating modes in the system, including one or more modes in which multiple planes of processors are operated at a lower voltage so as to keep the total power substantially the same as the total power consumed when operating one plane of processors.”, where a processor chip/processor plane is a neural processor circuit). 


Regarding claim 18, Saber et al. in view of Brothers et al., further in view of Wang et al.  teaches all of the elements of the claim except wherein the neural processor circuit operates in a power saving mode when deactivated 
Buyuktosunoglu et al. wherein the neural processor circuit operates in a power saving mode when deactivated (Buyuktosunoglu et al. [0068; 0079; 0082; 0083; Figure 2] “In this regard, exemplary control schemes may be implemented to control the power of a stack of co-located processors by running the stacked processors at a lower power level by modulating the operating voltage and/or the operating frequency, for example, so that the total power (e.g. total power density and/or total power consumption) is manageable. A power control scheme can be used to selectively control the power supply voltage of the processors or by adjusting the frequency of operation, each of which serves to adjust the overall power consumption of a processor chip. Thus, in 3-D stacked processor chip structure having multiple planes of processors, the ability to modulate the power supply voltage, and selectively power-off subsets of processor planes, allows there to be a range of operating modes in the system, including one or more modes in which multiple planes of processors are operated at a lower voltage so as to keep the total power substantially the same as the total power consumed when operating one plane of processors.”, where a processor chip/processor plane is a neural processor circuit). The same motivation utilized to combine Saber et al., Brothers et al., Wang et al, with Buyuktosunoglu et al. for claim 9, is equally applicable to claim 18. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (WO 2017049496 A1) teaches an apparatus for local quantization for convolutional neural networks performing pattern recognition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN K ALLEYNE whose telephone number is (571)272-1327. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IAN K ALLEYNE/Examiner, Art Unit 2127                                                                                                                                                                                            
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127